Title: To Thomas Jefferson from William Thomas, 27 March 1824
From: Thomas, William
To: Jefferson, Thomas


Dear sir
Washington
March 27—
I am now at the seat of government and intend to visit you, provided your health is in such a State, as to be able to see your friends. If so you will do me the favor of writing me and giving me information so that my visit to Monticell may not be in vain. As  my stay here must be short I wish leave sir you would write me immediately by the return mail.I am yours with the most profound respectWilliam ThomasNB Inclose my Letter and mail it to Parmenio Adams representative in Congress